Matthias, J.,
dissenting. I cannot agree with the majority, for I feel that it overlooks one important aspect of this case.
The city of Bay Village has, by ordinance No. 52-157, imposed the dnty of angle-parking in the area where plaintiff was injured and has decreed that a violation of that duty constitutes a misdemeanor punishable by a fine not to exceed $50. Its right to do so stems from Section 723.01, Revised Code, granting to municipal corporations the special power to regulate the use of the streets. That same statute also requires a municipal corporation to keep its streets free from nuisance.
The crux of this case stems, then, from the following question : Where a municipal corporation requires by ordinance that drivers of vehicles must park at an angle to the edge of the pavement, does such municipal corporation create a foreseeable danger to the life and limb of a pedestrian if it does not erect a barrier to prevent such vehicles from suddenly lurching forward? I maintain that the answer is yes.
Generally speaking, Section 723.01, Revised Code, pertains only to defects in a street or sidewalk. However, in the instant case, the city of Bay Village has actively created a situation where parked cars will directly face pedestrians on the sidewalk.
It is common knowledge that the modern motor vehicle with its automatic transmission is a powerful instrumentality and that little or no exertion is required to move it rapidly forward. That exertion can be intentional or, as here, unintentional. In view of this, I believe that with reasonable prudence, the instant situation could have been foreseen, viz., an inadvertent touching of the accelerator of a parked vehicle could endanger the life or limb of a pedestrian. The law imposes a duty to take precautions against the negligence of others where it is foreseeable that such negligence may occur and the harm likely to result is great in relation to the burden of exercising such precautions.
Reasonable minds could, therefore, conclude that defendant has not fulfilled its duty and for that reason, I would affirm.
Herbert and Schneider, JJ., concur in the foregoing dissenting opinion.